Citation Nr: 1241227	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of ingrown toenail removal, diagnosed as onychocryptosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel 



INTRODUCTION

The Veteran had active service from May 1963 to May 1966.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2006 by the Department of Veterans Affairs (VA) Indianapolis, Indiana, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the residuals of an ingrown toenail removal, diagnosed as onychocryptosis, are related to his period of active service.  In the alternative, the Veteran alleges a continuity of symptoms since discharge from service.  

The Veteran's claim was previously before the Board in October 2010 and remanded at that time for additional evidentiary development, to include obtaining a VA examination.  VA obtained an examination in connection with the current claim in November 2010.  However, this examination was later found to be inadequate for evaluation purposes because the examiner failed to fully answer the question posed in the Board's remand order.  Accordingly, the Board remanded the Veteran's claim a second time in October 2011 for an addendum to the November 2010 VA examination report.  For reasons unknown to the Board, the November 2011 addendum was provided by an examiner other than the one who performed the October 2010 VA examination.

Nevertheless, this addendum is likewise inadequate for evaluation purposes and, regrettably, another remand is required.  In this regard, the Board's October 2011 remand order directed the examiner to express an opinion as to whether the currently diagnosed onychocryptosis (or any other current residuals of ingrown toenail removal) "at least as likely as not" had its onset in service or was otherwise causally or etiologically related to a disease or injury incurred in active service.  Notably, the Board pointed out at that time that the Veteran was treated in service on more than one occasion in August 1964 for an ingrown toenail on the left foot.  Although the Veteran's February 1966 separation examination was negative for any foot abnormalities, the Veteran reported that he continued to experience problems on a regular basis with ingrown toenails (and their subsequent removal, treatment, and reappearance) over the intervening years since discharge from service.  See VA treatment records and examination reports dated November 2005; March, April, and December 2006; March, May, and July 2007; January, April, May, July, and October 2008; January and June 2009; and November 2010. 

In the November 2011 addendum, the examiner determined that, according to the November 2010 VA examination report, the Veteran no longer had an ingrown toenail / onychocryptosis due to the removal of the ingrown toenail.  Therefore, the examiner concluded that it was not possible to provide an etiological opinion in this case since there was no currently diagnosed onychocryptosis.  However, the United States Court of Appeals for Veterans Claims makes clear that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In light of the foregoing, the Board finds that another remand is required in this case to determine the etiology of the Veteran's currently diagnosed onychocryptosis and its relationship to service or any incident therein.     
    
VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from March 2009.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disability at issue that is not already of record.
Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of this claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records pertaining to the Veteran from March 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded a VA examination to determine whether the Veteran's currently diagnosed onychocryptosis is related to his military service or any incident therein.  In providing the opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed onychocryptosis at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  In reaching this conclusion, the examiner must discuss the significance, if any, of the repeated treatment in August 1964 for an ingrown toenail, as well as the Veteran's subjective complaints of continuous problems with ingrown toenails since discharge from service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                                       CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


